                                                       THE HONORABLE RICHARD A. JONES
 1
 2
 3
 4
 5                                 UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 7
 8   UNITED STATES OF AMERICA,                    )   NO. CR19-149RAJ
                                                  )
 9                   Plaintiff,                   )   ORDER GRANTING UNOPPOSED
                                                  )   MOTION TO CONTINUE TRIAL DATE
10             vs.                                )   AND PRETRIAL MOTIONS DEADLINE
                                                  )
11   JOEY A. MAILLET,                             )
                                                  )
12                   Defendant.                   )
                                                  )
13
14         THIS MATTER having come before the Court on defendant’s unopposed
15   motion for a continuance of the trial and the pretrial motions due date, and the Court
16   having considered the facts set forth in the motion and the speedy trial waiver
17   executed by defendant, the Court finds that:
18          (a) taking into account the exercise of due diligence, a failure to grant a

19   continuance would deny counsel for the defendant the reasonable time necessary for

20   effective preparation, due to counsel’s need for more time to review the evidence,
     consider possible defenses, and gather evidence material to the defense, as set forth in
21
     18 U.S.C. § 3161(h)(7)(B)(iv); and
22
            (b) a failure to grant a continuance would likely result in a miscarriage of
23
     justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and
24
25
26     ORDER GRANTING UNOPPOSED                                   FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE TRIAL DATE                                 1601 Fifth Avenue, Suite 700
       AND PRETRIAL MOTIONS DEADLINE        -1                         Seattle, Washington 98101
       (Joey A. Maillet; CR19-149RAJ)                                             (206) 553-1100
           (c) the additional time requested is a reasonable period of delay, as the
 1
     defendant has requested more time to prepare for trial, to investigate the matter, to
 2
     gather evidence material to the defense, and to consider possible defenses; and
 3
           (d) the ends of justice will best be served by a continuance, and the ends of
 4
     justice outweigh the best interests of the public and the defendant in any speedier trial,
 5
     as set forth in 18 U.S.C. § 3161(h)(7)(A); and
 6         (e) the additional time requested between the current trial date of October 15,
 7   2019, and the new trial date is necessary to provide counsel for the defendant
 8   reasonable time to prepare for trial considering all of the facts set forth above.
 9         IT IS THEREFORE ORDERED that Defendant’s Unopposed Motion to
10   Continue Trial Date and Pretrial Motions Deadline (Dkt. #16) is GRANTED. The

11   trial date shall be continued from October 15, 2019 to February 24, 2020. All pretrial
     motions, including motions in limine, shall be filed no later than January 16, 2020.
12
           IT IS FURTHER ORDERED that the resulting period of delay from the date of
13
     this order to the new trial date of February 24, 2020, is hereby excluded for speedy
14
     trial purposes under 18 U.S.C. § 3161(h)(7)(A) and (h)(7)(B)(iv).
15
           DATED this 6th day of September, 2019.
16
17
18
                                                        A
                                                        The Honorable Richard A. Jones
19                                                      United States District Judge
20
21
22
23
24
25
26     ORDER GRANTING UNOPPOSED                                   FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE TRIAL DATE                                 1601 Fifth Avenue, Suite 700
       AND PRETRIAL MOTIONS DEADLINE        -2                         Seattle, Washington 98101
       (Joey A. Maillet; CR19-149RAJ)                                             (206) 553-1100
